Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                DETAILED ACTION
Claims 1-20 received on 10/22/2020 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8-11, 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5, 8-10, 12 and 15-18  of U.S. Patent No. US 10,849,054 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims 1,8 and 15 of Patent# 10,849,054 B1 disclose all the features of claims 1,8 and 15 of the instant application with minor obvious variations. 


Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-3, 5, 8-10, 12 and 15-18 of U.S. Patent No. 10,849,054 B1 to modify the claims to achieve the features of 2-4, 9-11, and 16-18 of the instant application.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Youtz et al. (2014/0126469).

As of claims 1, 8 and 15, Youtz discloses a device, comprising: one or more processors, non-transitory computer-readable medium, storing a set of processor-executable instructions, which, when executed by one or more processors, cause the one or more processors and a method  configured to: 
detect that a plurality of messages have been output by a user equipment ("UE") to a wireless network ([FIG. 1] and para [0016]-[0018] shows and discloses connection limiting component determines that a mobile device (=UE) issue a number of connection requests (= plurality of messages) to a cellular network which corresponds to detect that a plurality of messages have been outputted by a user equipment), wherein the wireless network maintains subscription information associated with the UE that indicates access of the UE to the wireless network (para [0027]discloses  maintaining location information for mobile devices which corresponds to maintains subscription information associated with the UE);
determine that the plurality of messages exceed one or more threshold  (para [0056] discloses excessive number of PDN connection requests are determined (=exceed threshold) of network connection); and 
modify the subscription information, associated with the UE and maintained by the wireless network, based on determining that the plurality of messages exceed the one or more thresholds (para [0056] discloses when the excessive number of PDN connection requests are determined, canceling the connection request by the mobile device to cellular network (= modifying access).

As of claims 2, 9 and 16, rejection of claims 1, 8 and 15 cited above incorporated herein, in addition Youtz discloses  determining that the plurality of messages exceed the one or more thresholds includes: determining that a quantity of messages, output by the UE over a particular period of time, exceed a particular threshold quantity of messages (para [0058] discloses due to an excessive number 

As of claims 3, 10 and 17, rejection of claims 1, 8, and 15 cited above incorporated herein, in addition Youtz discloses determining that the plurality of messages exceed the one or more thresholds includes: determining that an average frequency of at least some of the plurality of messages exceeds a threshold average frequency (para [0017] discloses when the rate (= average frequency) of issuance of the connection request is excessive (=exceeds a threshold average frequency).

As of claims 7, 14 and 20, rejection of claims 1, 8, and 15 cited above incorporated herein, in addition Youtz discloses the plurality of messages include a plurality of Radio Resource Control ("RRC") messages ([Fig. 2B] and para [0019] a packet data network (PDN), [0020] Mobile devices connect, through a radio link, to cellular network which corresponds to RRC message).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 4 ,11 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Youtz et al. (2014/0126469) in view of Delos Reyes et al. (US Pub: 2018/0027404).
As of claims 4 ,11 and 18, rejection of claims 1,8  and 15 cited above incorporated herein, in addition Youtz does not explicitly discloses but Delos teaches modifying the subscription information includes: 28PATENTAttorney Docket No. 20190101C1 outputting an instruction to a Home Subscriber Server ("HSS") associated with the wireless network to modify subscription information, associated with the UE and maintained by the HSS, or outputting the instruction to a Unified Data Management ("UDM") associated with the wireless network to modify subscription information, associated with the UE and maintained by the UDM.  (Delos, [0078] discloses instruct MME 220 to instruct UE to cease sending ping messages or reduce the number of ping messages which corresponds to instruct to a Home Subscriber Server to modify subscription).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine output an instruction (=an alert ) as taught by Youtz with modify subscription information as taught by Delos in order to conserve radio link resources as taught by Delos in [0078].
Allowable Subject Matter
Claims 5-6, 12-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471